Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/17/20, 5/27/20, 9/18/20, 10/19/20, 1/25/21 and 3/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim et al. (WO 2015124697; IDS reference #A61) and Quast, M. (US 5736158) and Fischer et al. (US 20100278921). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims for example:

    PNG
    media_image1.png
    265
    1385
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 12-16 and 20, Lim et al. teach capsules with, for example, 200 mg of the claimed benzamide (44 wt%) in solid admixture with mannitol (37% wt%), starch, colloidal silicon dioxide (1.5 wt%)  and magnesium stearate (1.0 wt%) in [0255]:

    PNG
    media_image2.png
    538
    1213
    media_image2.png
    Greyscale

With regard to instant claims 1 and 14-16, Lim et al. teach making an admixture of the active ingredient with a solid excipient and processing the mixture of granules after adding suitable auxiliaries [0123]. Thus, Lim et al. teach making an intragranular component comprising the active and a solid excipient and then adding extragranular auxiliary components. Lim et al. teach that the excipients include lactose, mannitol, HPMC (hypromellose), PVP, crosslinked PVP (crospovidone), starch and methyl cellulose for example [0123]. 
With regard to instant claims 1, 4, 5, 8, 9 and 11, Lim et al. teach making organic acid addition salts of the active compound with maleic, tartaric and citric acids [0235-0236] which would naturally be in a 1:1 molar ratio. 
With regard to instant claims 4-10, Quast teaches that the ordinary artisan understands that non-toxic physiologically acceptable organic acids include tartaric, fumaric, citric, maleic and betaine hydrochloride (column 4, lines 32-37). 
With regard to instant claims 1-6, 8, 9, 11, 14-18 and 20, Fischer et al. teaches solid oral compositions comprising acid addition salt of an active agent (claim 1), hnec 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Lim et al. is that Lim et al.  do not expressly teach the claimed compound in solid admixture with at least one acidulant as an intragranular component where the acidulants are tartaric acid, maleic acid, fumaric acid or micronized form of fumaric acid, citric acid, and betaine hydrochloride and an extragranular component of anhydrous lactose or the amounts of excipients in instant claims 17, 18 and 20. This deficiency in Lim et al. is cured by the teachings of Quast and Fischer et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make composition of Lim et al. with the claimed compound in solid admixture with at least one acidulant as an intragranular component where the acidulants are tartaric acid, maleic acid, fumaric acid or micronized form of fumaric acid, citric acid, and betaine hydrochloride and an extragranular component of anhydrous lactose and prepare the amounts of excipients in instant claims 17, 18 and 20, as suggested by Quast and Fischer et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, Lim et al. direct the artisan to making the acid addition salts. The references of Quast and Fischer et al. expand on the organic acids routinely used in the art to make the pharmaceutically acceptable salts. Therefore the ordinary artisan would have a reasonable expectation of success in employing any of the instantly claimed organic acids, including micronized fumaric acid which is still just fumaric acid, in the composition of Lim et al. as a solid admixture intragranular component. . "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).

As stated above, Lim et al. teach making an admixture of the active ingredient with a solid excipient and processing the mixture of granules after adding suitable auxiliaries [0123]. Thus, Lim et al. teach making an intragranular component comprising the active and a solid excipient and then adding extragranular auxiliary components. Lim et al. teach that the excipients include lactose, mannitol, HPMC (hypromellose), PVP, crosslinked PVP (crospovidone), starch and methyl cellulose for example [0123]. Consequently, having an intragranular component further comprising lactose, hypromellose (hydroxypropyl methylcellulose), crospovidone, or magnesium stearate, or any combination of two or more thereof is obvious to the ordinary artisan. Likewise, having the extragranular component comprising microcrystalline cellulose, crospovidone, colloidal silicon dioxide, or magnesium stearate, or any combination of two or more thereof is also obvious especially when Fischer et al. render equivalent microcrystalline cellulose and crospovidone as functional disintegrants. 
While Lim et al. teaches different capsule formulations [0253-0255] with 50, 100 and 200 mg active agent with various fillers, glidants and lubricants, Lim et al. does not expressly teach a capsule composition with: 
from about 15% w/w to about 35% w/w or from about 25% w/w to about 30% w/w lactose; or about 28.89% anhydrous lactose, 
from about 1 % w/w to about 10 % w/w or about 3% w/w to about 5% w/w  or about 4.00% w/w hypromellose,
 from about 1 % w/w to about 5% w/w or about 2% w/w to about 4% w/w or about 2.97% w/w microcrystalline cellulose,  
about 1 % w/w to about 10% w/w or about 4% to about 7% w/w or about 5.28% crospovidone; and 
about 0.25% w/w colloidal silicon dioxide and about 1.06% w/w magnesium stearate.
However, the art of Fischer et al. teaches the ordinary artisan that crospovidone and/or microcrystalline cellulose are employed in about 0.2 to about 30% by weight and HPMC (hypromellose) is employed in about 0.5-25% by weight which overlaps the instantly claimed ranges thus rendering the instantly claimed ranges obvious. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Fischer et al. also teach that diluents such as mannitol, pregelatinized starch, lactose and anhydrous lactose can be used in about 5-95% by weight. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus it is merely substituting one functional equivalent for another in the composition of Lim et al. with a reasonable expectation of success. "The KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
It is noted that Lim et al. teach colloidal silicon dioxide as a glidant in about 1.5% by weight [0253-0255]. However, Fischer et al. teaches that glidants such as silicon dioxide can be used from about 0.05 to about 10% by weight [0050] thus overlapping the instantly claimed amount. Thus the ordinary artisan would have a reasonable expectation of success in using about 0.25% w/w colloidal silicon dioxide in the composition of Lim et al. 
It is noted that Lim et al. teach 1.0 wt% magnesium stearate which is sufficiently close to the instantly claimed about 1.06% w/w that no difference would be observed. MPEP 2144.05: “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”
Accordingly, the combined references render each and every claimed limitation obvious.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613